CALLAHAN, Circuit Judge,
dissenting.
I respectfully dissent.
O’Quinn has not raised a triable issue on the question of pretext. When an employer has met its burden of production under the burden shifting framework of McDonnell Douglas to articulate a non-discriminatory reason for its hiring decision,1 the factual inquiry proceeds to a new level of specificity to prove pretext. Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 255, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981). The inquiry turns from the generalized factors that establish a prima facie case “to the specific proofs and rebuttals of discriminatory motivation the parties have introduced.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 516, 113 S.Ct. 2742, 125 L.Ed.2d 407 (1993). Pretext means “pretext for discrimination.” Id.
Proof of pretext requires more than a prima facie showing of general discrimination. The plaintiff must establish, either through circumstantial or direct evidence, that the defendant intentionally discriminated against him or her. Id. at 519. An employer’s non-discriminatory reason cannot be “proved to be ‘a pretext for discrimination’ unless it is shown both that the reason was false, and that discrimination was the real reason.” Id. at 515 (emphasis in original).
Raley’s stated that it did not promote O’Quinn because there were other, more qualified candidates with recent management experience who had applied for the positions. The evidence in the record shows that the candidates who were promoted had more extensive and recent management and customer service experience than O’Quinn. Additionally, they had distinguished themselves either in customer service or commitment to the company in ways that O’Quinn had not. O’Quinn offered no evidence to refute these facts.2
Moreover, no member of the hiring panel made racially offensive remarks to O’Quinn. Indeed, the record establishes that racially offensive remarks occurred infrequently over the course of O’Quinn’s thirty years with the company, and that O’Quinn did not report or complain about the remarks. Since there is no evidence that Raley’s explanation is false or otherwise questionable, the evidence of infrequently made, racially offensive remarks by non-decision makers does not suggest that Raley’s stated reason was a pretext for discrimination.
I would affirm the district court’s grant of summary judgment because O’Quinn did not raise a triable issue on the question of pretext.

. McDonnell Douglas v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973)


. In fact, O'Quinn took himself out of the running for three of the four positions by stating that he was only interested in working at the Oroville store.